Citation Nr: 0716086	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-27 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as the result of exposure to ionizing radiation. 
 
2.  Entitlement to service connection for vision loss, to 
include as the result of bilateral eye infection. 
 
3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1980, November 1990 to May 1991, and from June 2003 
to December 2004.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals from rating decisions of the 
VA Regional Office (RO) in Muskogee, Oklahoma that among 
other things, denied service connection for prostate cancer, 
to include as the result of exposure to ionizing radiation, 
vision loss, to include as the result of bilateral eye 
infection, and service connection for hearing loss.

The Board points out that the issue of service connection for 
a left knee disability that was previously on appeal was 
granted by rating action dated in June 2006.  This is 
considered the full grant of that benefit sought on appeal 
and is no longer for appellate consideration.

The Board also notes that in the Statement of Accredited 
Representative in Appealed Case (VA Form 646) dated in 
January 2007, it appears that the issue of service connection 
for tinnitus has been raised.  This matter is referred to the 
RO for clarification and appropriate consideration.

Following review of the record, the issues of entitlement to 
service connection for bilateral vision loss and hearing loss 
will be addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prostate cancer was first clinically diagnosed in 1998, 
years after the veteran's separation from active military 
service in 1980 and 1991.

2.  There is no evidence of record that the veteran was 
exposed to ionizing radiation during his period of active 
military service; as such, he does not qualify as a 
radiation-exposed veteran.

3.  There is no medical evidence of record ascribing prostate 
cancer to service or to any exposure to ionizing radiation.


CONCLUSION OF LAW

Prostate cancer was not incurred in service, is not 
proximately due to or the result of exposure to ionizing 
radiation during service, and may not be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006). T o implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to service connection for 
prostate cancer, to include as due to ionizing radiation, has 
been accomplished.  As evidenced by the statement of the 
case, and the supplemental statements of the case, appellant 
has been notified of the laws and regulations governing 
entitlement to the benefit sought, and informed of the ways 
in which the current evidence has failed to substantiate this 
claim.  This discussion also served to inform him of the 
evidence needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met. 38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in March 
2003, July 2003, March 2005 and June 2006, the RO informed 
the appellant of what the evidence had to show to 
substantiate the claim, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claim, and what evidence VA would 
try to obtain on his behalf.  Such notification, in 
conjunction with the statement of the case, has fully 
apprised the appellant of the evidence needed to substantiate 
this claim.  He has also been advised to submit relevant 
evidence or information in his possession. 38 C.F.R. 
§ 3.159(b).  The appellant has been specifically notified 
regarding the criteria for rating any disability or an award 
of an effective date should service connection be granted, 
see Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, although the complete notice required by the 
VCAA was not provided until after the RO initially 
adjudicated the veteran's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled." Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA. See also Prickett v. 
Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for prostate cancer, to include as secondary to ionizing 
radiation.  Private and VA clinical records have been 
requested and associated with the claims folder.  A request 
was made to the service department to verify his claim of 
radiation exposure and a response has been received.  A 
personal hearing was scheduled at the veteran's request, but 
he subsequently cancelled his appearance.  The Board is 
unable to find that there is a reasonable possibility that 
further assistance to the veteran would aid in substantiating 
his claim.  Under the circumstances, VA does not have a duty 
to assist that is unmet with respect to this issue.  The 
claim is ready to be considered on the merits. See 38 
U.S.C.A. § 5103A (a) (2); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

Law and regulations

Service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred or 
aggravated during active service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including cancer, if manifest to a compensable degree within 
the year after qualifying active military service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2006).  Service connection may also 
be granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected, 
including prostate cancer. See 38 U.S.C.A. § 1112(c)(1) (2) 
(West 2002 & Supp. 2006), 38 C.F.R. § 3.309(d)(1), (2) 
(2006). The term "radiation-exposed veteran" means a veteran 
who participated in a "radiation-risk activity." See 38 
U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means on-site participation in 
a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war of Japan during World 
War II resulting in an opportunity for exposure to radiation 
comparable to those occupying Hiroshima or Nagasaki; or a 
certain presence on the grounds of a gaseous diffusion plant 
located in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee, or certain service 
on Amchitka Island, Alaska during certain underground nuclear 
tests. 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii).  On-site participation includes presence 
at a test site during an official operational period of an 
atmospheric nuclear test, or performance of official military 
duties in connection with ships, aircraft or other equipment 
used in direct support of the nuclear test. 38 C.F.R. 
§ 3.309(d)(3).

The provisions of 38 C.F.R. § 3.311(b)(2)(vii) (2006) define 
"radiogenic disease" as a disease that may be induced by 
ionizing radiation and includes prostate cancer.  In all 
claims in which it is established that a radiogenic disease 
first became manifest after service and was not manifest to a 
compensable degree within any applicable presumptive period 
as specified in 38 C.F.R. §§ 3.307, 3.309, and it is 
contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses. 38 
C.F.R. § 3.311(a)(1).  Dose data will be requested from the 
Department of Defense in claims based on participation in 
atmospheric nuclear testing and in claims based on 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan. 38 C.F.R. § 3.311(a)(2)(i)(ii).  In all 
other claims involving radiation exposure, a request will be 
made for any available records concerning the veteran's 
exposure to radiation.  These records normally include but 
may not be limited to the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service medical records, and other records which may contain 
information pertaining to the veteran's radiation. 38 C.F.R. 
§ 3.311(a)(2)(iii).  Section 3.311(b) provides for referral 
of claim for service connection for a disability due to 
exposure to ionizing radiation to the Under Secretary for 
Benefits when a veteran was exposed to ionizing radiation as 
a result of participation in atmospheric testing of nuclear 
weapons, the occupation of Hiroshima or Nagasaki, or other 
activities as claimed, and he subsequently develops a 
radiogenic disease within a specified time. Id.

The United States Court of Veterans Appeals (Court) has held 
that service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways. See Hilkert v. West, 11 Vet. 
App. 284, 289 (1998); McGuire v. West, 11 Vet. App. 274, 277 
(1998); Hardin v. West, 11 Vet. App. 74, 77 (1998); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997).  First, direct service connection may 
be established under 38 C.F.R. § 3.303(a) by showing that the 
disease began during or was aggravated by service, a task 
"which includes the difficult burden of tracing causation to 
a condition or event during service." Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Second, certain diseases 
shown to a compensable degree within a year of separation 
from service are presumed to have been incurred in or 
aggravated by service; as to radiation-exposed veterans, 
there are certain diseases, including this veteran's prostate 
cancer, which may be presumptively service connected under 38 
U.S.C.A. § 1112(c) if participation in an in-service 
radiation-risk activity is shown. 38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  Third, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages found in 38 C.F.R. § 3.311 if the 
condition at issue is a "radiogenic disease," and other 
conditions specified by regulation are met, such as an 
evidentiary showing of exposure to ionizing radiation. See 38 
C.F.R. § 3.311(b)(2), (4).

Factual background

The veteran's service medical records show that he was 
treated on a number of occasions during service for symptoms 
primarily diagnosed as nonspecific urethritis and 
nongonococcal urethritis.  A diagnosis of prostatitis was 
noted in November 1979. 

Private clinical records dating from March 1998 show that the 
appellant was initially seen in January 1998 because of an 
elevated PSA.  It was reported that prostate ultrasound and 
biopsy were performed the following February that revealed a 
small focus adenocarcinoma.  He underwent radical retropubic 
prostatectomy for cancer of the prostate in August 1998 with 
follow-up over the years.

A claim for service connection for prostate cancer was 
received in January 2003.  Statements were received from the 
veteran to the effect that he developed prostate cancer as 
the result of exposure to ionizing radiation while stationed 
at Enewetok and "Lojwa" atolls while radiation clean-up 
operations were taking place during his first tour of active 
duty.  He maintains that while resident there, he was treated 
for prostate problems on several occasions.  He states that 
the onset of prostate cancer was at a relatively young age 
and would not have occurred had it not been for the radiation 
exposure.  

The record shows that the RO followed procedures outlined by 
38 C.F.R. § 3.311 in obtaining radiation exposure data.  In 
this regard, a letter dated in October 2005 was received from 
the Department of the Air Force stating that no external or 
internal radiation exposure data could be found in the Master 
Radiation Exposure Registry for the veteran.

Extensive printed literature was received in support of the 
claim, to include a pamphlet about prostate cancer, a copy of 
VA Ionizing Review dated in August 2005, information obtained 
from the internet relating to nuclear atmospheric testing and 
aftereffects on Bikini and Enewetak atolls in the Marshall 
Islands between 1945 and 1958, copies of documents from the 
United States Energy Research and Development Administration 
dated in 1973 and 1977 pertaining to radiological criteria 
for clean-up and rehabilitation of Enewetak atoll, and 
information from the Veterans Health Administration Handbook 
regarding Ionizing Radiation Registry Procedures.

Legal analysis

Initially, the Board notes that although the appellant was 
treated for genitourinary problems a number of times during 
active duty, prostate cancer was not shown in service, and 
there is no medical evidence of in-service incurrence or a 
nexus between the claimed disability and service.  Therefore, 
prostate cancer may not be directly attributable to service. 
See 38 U.S.C.A. §§ 1110, 1131.  However, cancer is one of the 
chronic diseases which may be presumed to have been incurred 
in or aggravated during active military service if manifest 
to a compensable degree within a year of the veteran's 
separation from qualifying military service. See 38 C.F.R. 
§§ 3.307, 3.309(a).  As indicated above, however, clinical 
evidence of the veteran's prostate cancer was not shown until 
1998.  There is no evidence of record that it developed 
within one year of discharge from active duty in 1980 or 
1991.  Therefore, the presumption of 38 C.F.R. § 3.307(a)(3) 
does not provide a basis for an award of service connection 
for prostate cancer on the facts of this case.

Prostate cancer is among the diseases listed at 38 C.F.R. 
§ 3.309(d) that may be service connected if manifest in a 
radiation-exposed veteran.  In this regard, the Board points 
out that there is no evidence that the appellant participated 
in a "radiation risk activity" under 38 C.F.R. § 3.311 with 
exposure identified under 38 C.F.R. § 3.309; all of which 
involve either on-site participation in a test involving 
atmospheric detonation of a nuclear device, certain service 
at a gaseous diffusion plant in Paducah, Kentucky, or 
Portsmouth, Ohio, certain service on Amchitka Island, Alaska, 
or exposure to ionizing radiation as a prisoner of war in 
Japan or as a member of the United States Occupation Forces 
in Hiroshima or Nagasaki during the period beginning in 
August 6, 1945, and ending on July 1, 1946.  The veteran 
contends that his prostate cancer is the direct result of 
exposure to ionizing radiation from his being stationed at 
Enewetak and Logwa in the Marshall Islands during his first 
tour of duty.  However, he has not alleged participation in 
any "radiation-risk activity" as defined by § 3.309, and the 
record does not suggest his presence at any such location.  
Therefore, the presumption of § 3.309(d) does not lead to an 
award of service connection.

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
ionizing radiation in service which do not become manifest 
until after military service.  See Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, 98 Stat. 2725 (1984); 38 C.F.R. §  3.311.  The 
regulation provides, inter alia, that in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses. 38 C.F.R. § 3.311(a)(1).

38 C.F.R. § 3.311 establishes a series of chronological 
obligations to establish service connection for a radiogenic 
disease. See also Wandel v. West, 11 Vet. App. 200 (1998).  
First, there must be a showing that the veteran suffers from 
a radiogenic disease, which has been shown in this case. 38 
C.F.R. § 3.311(b)(2).  Once a claimant has established a 
diagnosis of a radiogenic disease within the specified 
period, and claims that the disease is related to radiation 
exposure while in service, VA must then obtain a dose 
assessment. 38 C.F.R. § 3.311(a)(1).  If it is determined by 
the dose assessment that the veteran was exposed to 
radiation, the RO is then required to refer the case to the 
Under Secretary for Benefits for further consideration. 38 
C.F.R. § 3.311(b).

Here, the evidence shows that the veteran meets the initial 
criterion of having a radiogenic disease, and that it became 
manifest within the time specified by regulation.  However, 
his service medical records do not contain DD Form 1141, 
Record of Occupational Exposure to Ionizing Radiation, nor 
does his service department verify that he had any such 
exposure.  It is not clear whether or not the United States 
Air Force issued a dosimetry badge to the appellant or 
compiled additional information concerning any exposure to 
ionizing radiation the veteran may have had during his active 
service.  As indicated above, however, the Department of the 
Air Force could find no external or internal radiation 
exposure data in the Master Radiation Exposure Registry for 
the veteran.  There is no other evidence of record that 
supports his contentions of exposure to ionizing radiation.  
The Board thus finds that because there is no evidence that 
the veteran was exposed to ionizing radiation, referral to 
the Under Secretary for Benefits is not warranted, and the 
analysis under the special provisions of 38 C.F.R. § 3.311 
terminates. See 38 C.F.R. § 3.311(f).

In summary, the record verifies no exposure to ionizing 
radiation and there is no other evidence of record that 
establishes a causal link between the veteran's prostate 
cancer and his active military service.  Thus, lacking 
evidence that the veteran was exposed to ionizing radiation 
in service, service connection is not warranted on this 
basis.

The Board has also carefully reviewed and considered the 
veteran's statements of record to the effect that his 
prostate cancer is etiologically related to the radiation 
exposure in service.  However, as a layman, he is not 
qualified to give a probative opinion as to medical causation 
which requires specialized knowledge and expertise that is 
not demonstrated in this case. See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board has also considered the benefit-of-the-doubt 
doctrine, but finds that the evidence does not provide even 
an approximate balance of negative and positive evidence on 
the merits.  The Board thus finds that the preponderance of 
the evidence is against the claim and service connection for 
prostate cancer is denied. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

ORDER

Service connection for prostate cancer, to include as the 
result of exposure to ionizing radiation, is denied.


REMAND

The appellant contends that he was treated for bilateral eye 
infections during service and has had deterioration of vision 
over the years as a result thereof.  The veteran's 1974 
service entrance examination report is not of record, but it 
appears that he entered active duty with vision impairment.  
Review of the record discloses that the veteran was treated 
for viral conjunctivitis and corneal abrasion during June and 
July 1977.  The record reflects that he sought regular vision 
care during active duty.  The appellant has never had a VA 
compensation and pension examination.  The Board thus finds 
that a VA examination would be helpful in determining whether 
or not current vision loss was incurred in or aggravated by 
service.

The veteran also avers that he now has hearing loss as the 
result of support activities during Operation Desert 
Shield/Storm.  In VA Form 646 dated in January 2007, the 
veteran's representative noted that a service medical record 
showed hearing loss among the veteran's problems, and 
requested that an examination ascertain any current problems.  
The Board agrees that an audiology evaluation should 
scheduled in this regard.  

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination when 
warranted, and conducting a thorough and contemporaneous 
medical examination, including a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be 
scheduled for a VA ophthalmology 
examination to determine whether 
or not any current vision 
impairment is related to service.  
All indicated tests and studies 
should be performed, and all 
clinical findings should be 
reported in detail and correlated 
to a specific diagnosis.  The 
claims file and a copy of this 
remand should be made available to 
the physician designated to 
examine the appellant.  A 
comprehensive clinical history 
should be obtained.  

Based on a thorough review of the 
evidence of record and the 
physical examination findings, the 
examiner should provide an opinion 
with complete rationale as to the 
following questions: a) Does the 
veteran have any residuals of 
viral conjunctivitis in service?  
b) Does the clinical evidence show 
that the veteran unmistakably had 
vision impairment prior to 
entering active duty?  c) If so, 
is it at least as likely as not 
that the pre-existing vision 
impairment was permanently 
increased in severity during the 
period of service beyond natural 
progression of the underlying 
disease process? d) Was any 
disease process superimposed on 
pre-existing vision impairment by 
conjunctivitis in service?  The 
opinions requested should be set 
forth in detail.  

2.  The veteran should be afforded 
a VA audiology examination to 
determine whether he now has 
hearing loss related to service.  
All indicated tests and studies 
should be performed and all 
findings should be reported in 
detail.  The claims folder and a 
copy of this remand should be made 
available to the examiner for 
review in conjunction with the 
examination.  The examination 
report should include a discussion 
of the veteran's documented medical 
history and assertions as to noise 
exposure during service.  The 
examiner should acknowledge review 
of the record in the examination 
report.  If hearing loss is found, 
the examiner should provide an 
opinion as to whether it is at 
least as likely as not that it was 
due to noise exposure in service, 
or is more likely of post service 
onset.  Rationale for the opinion 
requested should be provided.

3.  The RO should ensure that the 
medical reports requested above 
comply with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If the reports are 
insufficient, or if any requested 
action is not undertaken or is 
deficient, it should be returned 
to the examiner for corrective 
action.  See Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
his representative should be 
provided with a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


